Citation Nr: 0802588	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement in 
regards to the July 2004 rating decision, requesting a de 
novo review of his claims by a decision review officer (DRO).  
The DRO confirmed the RO's findings in a June 2005 statement 
of the case (SOC), prompting the veteran to file his 
substantive appeal (VA Form 9) later that same month.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Because these two issues involve the 
application of similar law to similar facts, the Board will 
address them together

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 16, 2004, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The April 2004 letter also 
informed the veteran that this relationship is presumed for 
"veterans who have certain chronic or tropical diseases 
which become evident within a specific period of time after 
discharge from service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
April 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the April 2004 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the April 2004 letter informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letter requested that the veteran complete such so 
that the RO could obtain private records on his behalf.  The 
veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims [such was 
accomplished in August 2005].

The April 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claims of entitlement to service connection 
were denied based on element (3), connection between the 
veteran's service and the claimed disabilities.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

The claims folder does not contain any post-service medical 
evidence other than the August 2005 VA audiological report 
discussed below.  The veteran's representative has 
specifically acknowledged such.  See the December 19, 2007 
Informal Hearing Presentation.  This lack of evidence, 
however, is not a result of fault on the part of VA.  

The Court has specifically held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran listed no sources of medical 
treatment for his hearing loss and tinnitus on his initial 
application for benefits in April 2004.  Moreover, after the 
RO sent the veteran the above-referenced VCAA notice letter 
in April 2004, he did not indicate that there was any 
available evidence in support of his claims.  Accordingly, VA 
need not act further to attempt to acquire evidence on the 
veteran's behalf.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

The veteran was provided with a VA audiological examination 
in August 2005, the results of which are detailed below.  His 
representative, citing to Hensley v. Brown, 5 Vet. App. 155 
(1993), has asserted that this examination report is invalid 
because the examiner "based her [medical nexus] opinion on 
the lack of complaints in service."  See the December 19, 
2007 Informal Hearing Presentation.  

The representative has correctly asserted that the veteran 
"does not have to meet the criteria for a hearing loss by VA 
standards in service as long as he meets it now, which he 
does."  Id.  However, the Hensley decision cited by the 
representative specifically dictates that when audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
"disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service [Emphasis added.]  See Hensley, 5 
Vet. App. at 158.  As detailed above, the veteran has 
submitted no evidence whatsoever in support of his claims.  

Furthermore, review of the August 2005 VA audiological report 
demonstrates that it consistent with the remainder of the 
evidence of record, or more accurately lack thereof.  The 
veteran in fact had no hearing complaints in service.  The 
examiner's opinion was based on the entire record, which 
includes no objective evidence of hearing problems for 
decades.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].
 
Finally, if the veteran believed that the VA examiner's 
opinion was inaccurate, he was free to submit competent 
medical evidence to the contrary.  He did not do so.  See 38 
U.S.C.A. § 5107(a), supra.  Accordingly, the representative's 
contention as to the invalidity of the August 2005 VA 
examination is without merit.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, supra, at 158.

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

With respect to Hickson element (1), the August 2005 VA 
audiological examiner diagnosed the veteran with bilateral 
hearing loss and tinnitus.  Hickson element (1) is 
accordingly met for both claims.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease there is no evidence of 
ear disease, to include hearing loss or tinnitus,  in 
service.  In particular, audiology testing conducted during 
service in January 1964, May 1965 and May 1966 was 
pertinently negative.  The veteran has stated that his 
hearing was not tested in May 1966.  See the September 7, 
2004 notice of disagreement.  However, there are in fact 
notations for both ears at frequencies of 500, 1000, 2000, 
4000 and 6000 Hertz, rather than blank spaces, which leads 
the Board to conclude that his hearing was tested at the time 
and was found to be normal.  In any event, the veteran has 
not produced any evidence that he in fact evidenced hearing 
loss or tinnitus in service or hearing loss within the one 
year presumptive period after service.    Accordingly, in-
service ear disease is not demonstrated.

With respect to in-service injury, the Board observes that 
the veteran is not a veteran of combat, see 38 U.S.C.A. 
§ 1154(b), so there is no statutory presumption of in-service 
acoustic trauma or other ear injury.
 
The veteran in essence contends that exposure to noise from 
his MOS as a carpenter caused injury to his ears.  See his 
September 7, 2004 notice of disagreement.  
The Board wishes to make it clear that it does not 
necessarily disbelieve that the veteran may have been exposed 
to noise during service, as were millions of other veterans.  
However, the evidence of record does not support the 
veteran's contention that he sustained any injury thereby.  
Crucially, the veteran's service medical records are 
pertinently negative for ear injury, and in the accompanying 
reports of medical history he specifically denied ear trouble 
and hearing loss.  

Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in April 2004, almost 40 years after he left 
military service in May 1966.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
The lack of any evidence of ear problems for almost four 
decades after service, and the filing of the claim for 
service connection 40 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  
See Forshey, supra.

In short, although the veteran, like most military veterans, 
was exposed to noise in service, this does not automatically 
mean that there was injury (i.e., acoustic trauma) caused 
thereby.  The veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, in light of the lack of 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties, 
the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded. 

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
to include his own denial of such problems during 
audiological examination in service, as well as the lack of 
objective evidence of ear problems for decades after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

Because the record as a whole clearly demonstrates that the 
veteran never mentioned an injury in service until he brought 
up the subject in connection with his claim for VA benefits 
approximately 40 years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking in credibility and probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of ear disease or injury, 
it follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  This was precisely the finding of 
the August 2005 VA examiner, who determined that "it is NOT 
as least as likely as not that hearing loss or tinnitus were 
related to military service."  [Emphasis as in the 
original.]  

There is no evidence to the contrary.  To the extent that the 
veteran himself or his representative contends that a medical 
relationship exists between his current hearing problems and 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claims do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995). 

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claims also fail on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


